Citation Nr: 0723129	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bilateral foot 
disorder, claimed as secondary to treatment received at the 
St. Louis VA Medical Center - John Cochran Division in 
November and December 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board finds that a review of the claims file shows a 
remand is needed for additional development.  The record 
shows that in February 2005 the RO requested all VA records 
pertaining to the veteran from the John Cochran VA Hospital 
in St. Louis, Missouri.  The RO indicated that the treatment 
at issue was provided between December 2003 and February 
2004.  The VA records thereafter associated with the claims 
file are dated beginning in December 2004.

The May 2005 rating decision indicates that treatment records 
from the VA Medical Center in St. Louis dated from December 
2003 to January 2004 were of record at the time of that 
decision.  The January 2006 statement of the case also 
indicates this evidence was of record.  However, the April 
2005 VA examination report does not show that the examiner 
reviewed these records, and they are not currently associated 
with the claims file.  Since the Board cannot review this 
evidence that was before the RO at the time of its decision, 
we must remand this claim to associate those apparently 
missing records with the claims file.  Furthermore, if 
needed, the veteran's claims file should be submitted for 
review by a VA examiner to provide an opinion as to his 
claim, with consideration of the VA records dated from 
November 2003 to January 2004.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all 
medical records pertaining to the veteran 
from the John Cochran VA Medical Center in 
St. Louis, Missouri, dated from November 
2003 to January 2004.

2.  After conducting any additional 
necessary development, which may include 
obtaining an additional medical opinion 
considering the newly added records, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the December 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


